Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-20 are directed to computing device, one or more non-transitory computer-readable media storing instructions, and computer-implemented method. Claims 1, 9, and 17 identify the uniquely distinct features of “generate and transmit to the printing device, second data that identifies the one or more print jobs that correspond to the user information and are assigned to the printing device group to which the printing device is assigned, receive, from the printing device, a request for a particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group to which the printing device is assigned, and in response to receiving, from the printing device, the request for the particular print job from the one or more print jobs that correspond to the user information and are assigned to the printing device group to which the printing device is assigned, transmit the particular print job to the printing device”. After careful consideration of applicant’s argument with regards to: “The group ID of Imanishi is a job group ID that facilitates a job being divided into portions and the portions printed at different printing devices. In contrast, in Claim 1 printing devices are assigned to one or more “printing device groups” that are used to control where print jobs can be printed, for security purposes. In Claim 1, the request for print jobs includes the user information and “first data to specify a printing device group to which the printing device is assigned.” While in [0186] of Imanishi the printing device 30(1) transmits a request to the printing management server 20 to perform job searching and initiate printing, the printing device 30(1) is not assigned to the group ID. Rather portions of print jobs are assigned to the group ID. The aforementioned limitation of Claim 1 is therefore not taught or suggested by Imanishi”, the examiner agrees that Imanishi (US 2020/0210120) does not teaches the aforementioned limitations as argued by the applicant, therefore the examiner is withdrawing the current rejection. The closest prior art Imanishi (US 2020/0210120), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Levin (US 2008/0180725) discloses at a client terminal, the method involves user-selecting a cluster, where each cluster includes a plurality of printers network-connected to the client terminal. Then, the method creates a file set to be printed, where the file set includes a plurality of files. Software applications associated with each file in the file set are automatically opened and each file is converted into a printer-ready formatted document. Finally, the documents are automatically distributed to printers in the selected cluster for concurrent printing. Document finishing options can be selected by a user in response to automatically opening software applications associated with each file, and sent to the printers in the form of document processing instructions. Finishing options may be correlated to printer capabilities, and the documents distributed in response to correlation process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675